DETAILED ACTION

The applicant amended claims 1, 3-6, 8, 9, 11-14, and 16 in the amendment received on 07-05-2022.

The applicant added claims 17-20 in the amendment received on 07-05-2022.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations are provided by the references themselves as stated in the rejection below.

B. Applicant's argument with respect to claims 1-20, regarding a prior art not being interpreted is not persuasive “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

C.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

D.  Applicant's argument with respect to claims 1-20, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 20190097835 A1) in view of MacDonald et al. (WO 2011053592 A1).

With respect to claim 1, Bhat teaches a data assimilation server cluster which uses unique Hash-based message authentication code (HMAC) keysets for maintaining data of the end user private, (i.e., section 0119 teaches cloud grouping building servers or clustering; section 0120 teaches using private key for maintaining data private; section 0118 teaches HMAC).  Bhat teaches the data assimilation server being in communication with the end user over the secure internet connection via a router, (i.e., section 0012 teaches cloud coupled to server and server coupled to end users or system devices via a gateway; fig. 1 teaches ip backbone).  Bhat teaches a database in communication with the data assimilation server cluster for storing data to configure an encrypted connection, the database being utilized only during an initial provisioning phase establishing the connection, between the end user and the data assimilation server cluster, (i.e., section 0050 teaches databases; see also section 0106 teaches database for communications; section 0106 also teaches that the database is accessed only during authentication or initial provisioning phase).  Bhat teaches a physical primary block device in communication utilizing the HMAC keysets with the data assimilation server, (i.e., section 0012 teaches storage devices; section 0027 teaches storage units may include physical memory).  Bhat teaches a physical secondary block device in communication utilizing the HMAC keysets with at least one of the data assimilation server and the primary block device; wherein the connection between the end user and the data assimilation server cluster further comprises a connection between the end user and the primary block device and the secondary block device that enables receipt of mirrored data from the primary block device, (i.e., section 0012 teaches storage devices to store user data, device data, project data and they are interconnected with the servers; see section 0015; section 0027 teaches storage units may include physical; see figure 3 and sections 0074-0076 teaches how memory is handled including copying to secondary storage or mirroring).  Bhat teaches wherein each of the primary block device and the secondary block device provides dedicated encrypted access to the end user such that the primary block device and the secondary block device exclude all data other than the data of the end user, (i.e., section 0012 teaches storage devices to store user data, device data, project data and they are interconnected with the servers; see section 0015; section 0026 teaches using dedicated hardware).  Bhat discloses the claimed subject matter as discussed above except wherein the primary block device and the secondary block device are logically and physically controlled by the end user.  However, MacDonald teaches wherein the primary block device and the secondary block device are logically and physically controlled by the end user, (i.e., page 2, lines 10-26 teaches user control of storage) in order to provide primary and secondary replicas (abstract).  Therefore, based on Bhat in view of MacDonald, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of MacDonald to the system of Bhat in order to provide primary and secondary replicas.
 
With respect to claim 2, Bhat teaches wherein the communication between the end user and the data assimilation server cluster is a secure communication, (i.e., section 0120 teaches using private key for maintaining data private).

With respect to claim 3, Bhat teaches wherein the database exclusively at least one of (a) initially provisions a communication connection for a new end user, (b) regenerating a configuration and reprovisioning the communication connection for the new end user when the initial configuration is lost, and (c) for stores encryption keys to establish a respective account for each end user, (i.e., section 0012 teaches storage devices to store user data, device data, project data and they are interconnected with the servers; see section 0015).  

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.


Claims 4-6, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 20190097835 A1) in view of MacDonald et al. (WO 2011053592 A1) in view of Kawano (US 20100077204 A1).

With respect to claim 4, Bhat teaches wherein the end user utilizes an HMAC encryption key of the keysets of the keysets and wherein the data assimilation server cluster comprises a matching HMAC keyset of the keysets, (i.e., section 0120 teaches using private key for maintaining data private). Bhat and MacDonald discloses the claimed subject matter as discussed above except keyset which is bound to a specific internet protocol (IP) port number and virtual private network (VPN) instance.  However, Kawano teaches keyset which is bound to a specific internet protocol (IP) port number and virtual private network (VPN) instance, (i.e., section 0110 teaches keys linked to port and vpn instance) in order to encrypt communication between processing apparatuses (abstract). Therefore, based on Bhat in view of MacDonald in view of Kawano, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kawano to the system of Bhat and MacDonald in order to encrypt communication between processing apparatuses.

With respect to claim 5, Bhat and MacDonald discloses the claimed subject matter as discussed above except wherein the database maps a logical storage drive of the end user to particular account information which is also mapped to a home directory wherein the database links the physical primary and secondary block devices with specific port numbers.  However, Kawano teaches wherein the database maps a logical storage drive of the end user to particular account information which is also mapped to a home directory wherein the database links the physical primary and secondary block devices with specific port numbers, (i.e., section 0110 teaches keys linked to port and vpn instance fig. 17) in order to encrypt communication between processing apparatuses (abstract). Therefore, based on Bhat in view of MacDonald in view of Kawano, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kawano to the system of Bhat and MacDonald in order to encrypt communication between processing apparatuses.

With respect to claim 6, Bhat and MacDonald discloses the claimed subject matter as discussed above except wherein the system establishes a virtual private network (VPN) between the end user and the data assimilation server cluster.  However, Kawano teaches wherein the system establishes a virtual private network (VPN) between the end user and the data assimilation server cluster, (i.e., section 0110 teaches keys linked to port and vpn instance fig. 17) in order to encrypt communication between processing apparatuses (abstract). Therefore, based on Bhat in view of MacDonald in view of Kawano, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kawano to the system of Bhat and MacDonald in order to encrypt communication between processing apparatuses.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 20190097835 A1) in view of MacDonald et al. (WO 2011053592 A1) in view of Kawano (US 20100077204 A1) in view of Fox (US 20150295892 A1).

With respect to claim 7, Bhat, MacDonald, and Kawano discloses the claimed subject matter as discussed above except wherein the VPN comprises a stack having a plurality of layers and wherein any one layer therein communicates only with immediately adjacent layers.   However, Fox teaches wherein the VPN comprises a stack having a plurality of layers and wherein any one layer therein communicates only with immediately adjacent layers, (i.e., section 0060 teaches vpn stack and vpn layers) in order to authenticate connections (section 0005). Therefore, based on Bhat in view of MacDonald in view of Kawano in view of Fox, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fox to the system of Bhat, MacDonald, Kawano in order to authenticate connections.

With respect to claim 8, Bhat teaches wherein the end user is provided with a logical primary storage device on the physical primary block device and a logical secondary storage device on the physical secondary block device to which the end user can store files and from which the end user can retrieve files using a conventional file manager, (i.e., section 0012 teaches storage devices). Bhat, MacDonald, and Kawano discloses the claimed subject matter as discussed above except a Windows or Linux operating system without a data conversion process.  However, Fox further teaches a Windows or Linux operating system without a data conversion process, (i.e., section 0039 teaches windows os) in order to authenticate connections (section 0005). Therefore, based on Bhat in view of MacDonald in view of Kawano in view of Fox, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fox to the system of Bhat, MacDonald, Kawano in order to authenticate connections.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joel Mesa
/J.M/Examiner, Art Unit 2447                                                                                                                                                                                                        


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447